Case 2:20-cv-09116-CBM-KK Document 16 Filed 01/27/21 Page 1 of 13 Page ID #:361




  1
  2
  3
  4
  5
  6
                            UNITED STATES DISTRICT COURT
  7
                          CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10    MARCUS R. ELLINGTON, SR.,                       Case No. CV 20-9116-CBM (KK)
 11                             Plaintiff,
 12                        v.                          ORDER DISMISSING COMPLAINT
                                                       WITH LEAVE TO AMEND
 13    CALIFORNIA DEPT. OF CORR. &
       REH., SECRETARY OF, ET AL.
 14
                                Defendants.
 15
 16
 17
                                                 I.
 18
                                         INTRODUCTION
 19
            Plaintiff Marcus R. Ellington, Sr. (“Plaintiff”), proceeding pro se and in forma
 20
      pauperis, filed a Complaint (“Complaint”) pursuant to 42 U.S.C. § 1983 (“Section
 21
      1983”) and 42 U.S.C. § 2000cc et seq. (“Religious Land Use and Institutionalized
 22
      Person Act” or “RLUIPA”). For the reasons discussed below, the Court dismisses
 23
      the Complaint with leave to amend.
 24
                                                 II.
 25
                                             BACKGROUND
 26
            On October 4, 2020, Plaintiff, who is currently an inmate at California State
 27
      Prison – Los Angeles County in Lancaster, California (“CSP-LAC”), constructively
 28
Case 2:20-cv-09116-CBM-KK Document 16 Filed 01/27/21 Page 2 of 13 Page ID #:362




  1   filed1 a Complaint pursuant to Section 1983 and RLUIPA against the following
  2   defendants: (1) State of California, (2) Secretary of the Department of Corrections,
  3   (3) J. Clark Kelso, (4) R.C. Johnson, (5) C. Galstian, (6) M. Lewis, (7) B. Ramos, (8) S.
  4   Gates, (9), Ha/Haas, (10) S. John, (11) T. Lewandowski, (12) E. Lake, (13) D. Ulstad,
  5   and (14) CSP-LAC Religious Review Committee/Does 1-10. ECF Docket No.
  6   (“Dkt.”) 1. All individual defendants are sued in both their individual and official
  7   capacities. Id. at 7-9. The allegations in the Complaint are divided into two sections:
  8   “Denial of Medical Care” and “Substantial Burden of Religious Exercise.” Id. at 11-
  9   16.
 10          In the section of the Complaint entitled “Denial of Medical Care,” Plaintiff
 11   alleges on May 17, 2019, he was evaluated by a neurosurgeon who diagnosed him with
 12   “Severe Spinal Stenosis” and recommended a “Philadelphia type collar” and “Staged
 13   surgery (spinal).” Id. at 11. Plaintiff claims defendants R.C. Johnson, Secretary of the
 14   Department of Corrections, J. Clark Kelso, C. Galstian, M. Lewis, B. Ramos, S. Gates,
 15   Ha/Haas, and nurse practitioner Oh2 “refuse the treatments recommended by the
 16   Expert and the Ultram pain medication” prescribed at a January 17, 2020 telemedicine
 17   consultation. Id. at 12. Plaintiff states “Defendants are basing their decision to not
 18   give [P]laintiff the treatments RECOMMENDED by the expert on a Policy or rule
 19   that CDCR has that gives itself the ultimate decision as to medical care for prisoner’s
 20   (sic).” Id.
 21          Plaintiff further states he receives “Amatryptaline” and “SULINDAC” for his
 22   pain, “each of which does nothing to lessen his pain.” Id. Plaintiff claims he has
 23   “advised Ha/Haas, OH and, the other defendant’s [sic] that these medications do not
 24
      1 Under the “mailbox rule,” when a pro se inmate gives prison authorities a pleading
 25   to mail to court, the court deems the pleading constructively “filed” on the date it is
      signed. Roberts v. Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010) (citation omitted);
 26   Douglas v. Noelle, 567 F.3d 1103, 1107 (9th Cir. 2009) (stating the “mailbox rule
      applies to § 1983 suits filed by pro se prisoners”).
 27   2 It is unclear whether Plaintiff seeks to name nurse practitioner Oh as a defendant.

 28   Notably, Oh is not listed as a defendant. See dkt. 1 at 7-9. If Plaintiff files an
      amended complaint, he must clearly list all individuals he names as defendants.
                                                   2
Case 2:20-cv-09116-CBM-KK Document 16 Filed 01/27/21 Page 3 of 13 Page ID #:363




  1   lessen his pain.” Id. Plaintiff, therefore, concludes defendants are knowingly
  2   permitting his pain to continue while “hav[ing] the record appear as though the
  3   [P]laintiff is being treated.” Id.
  4          Plaintiff also alleges defendants R.C. Johnson, Secretary of the Department of
  5   Corrections, J. Clark Kelso, C. Galstian, M. Lewis, B. Ramos, S. Gates, Ha/Haas, and
  6   nurse practitioner Oh “will not prescribe pain relief comparable to his level of pain”
  7   and fail to provide a “cervical pillow” or “wedge pillow and mattresses to treat his
  8   painful condition’s [sic].” Id. at 12-13. Without a pillow or mattress, Plaintiff is
  9   “forced to sleep sitting up in his wheelchair . . . causing him sever [sic] pain in his
 10   neck.” Id. at 12. “Plaintiff is being deprived of sleep and maintained in disabling pain
 11   daily.” Id. Additionally, the pain in Plaintiff’s spine prevents him from “walking,
 12   bending and twisting at the waist,” and “wip[ing] his bottom after using the toilet and
 13   during showering,” resulting in “Staph infections due to being unable to keep clean
 14   and being further crippled by inactivity due to inadequate pain relief.” Id.
 15          In the section of the Complaint entitled “Substantial Burden of Religious
 16   Exercise,” Plaintiff alleges during the month of January 2019, “Rabb[i] Lazar was
 17   tasked with the telling the [P]laintiff that he was being removed [from] the Kosher
 18   diet program due to [P]laintiff having purchased non-kosher items from the prison
 19   canteen for another inmate.” Id. at 14. Plaintiff claims removal from the program
 20   was “ordered by E. Lake and the Doe’s [sic] of the religious review committee
 21   (RRC).” Id. Plaintiff states he has practiced Judaism for more than thirteen years and
 22   is Hebrew by birth and is, therefore, being denied his right to practice his religion due
 23   to the refusal to place him on the Kosher diet program.
 24          Plaintiff seeks injunctive relief, including that he be provided Kosher meals and
 25   “pain relief comparable to the level of pain [Plaintiff] is in, . . . [c]ervical and wedge
 26   pillows, . . . the Philadelphia type collar ordered by the expert/specialist,” and surgery.
 27   Id. at 17. Plaintiff also seeks compensatory and punitive damages. Id.
 28   ///
                                                    3
Case 2:20-cv-09116-CBM-KK Document 16 Filed 01/27/21 Page 4 of 13 Page ID #:364




  1                                               III.
  2                                 STANDARD OF REVIEW
  3          Where a plaintiff is a prisoner or proceeding in forma pauperis, a court must
  4   screen the complaint under 28 U.S.C. §§ 1915 and 1915A and is required to dismiss
  5   the case at any time if it concludes the action is frivolous or malicious, fails to state a
  6   claim on which relief may be granted, or seeks monetary relief against a defendant
  7   who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A; see Barren v.
  8   Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998).
  9          Under Federal Rule of Civil Procedure 8 (“Rule 8”), a complaint must contain a
 10   “short and plain statement of the claim showing that the pleader is entitled to relief.”
 11   FED. R. CIV. P. 8(a)(2). In determining whether a complaint fails to state a claim for
 12   screening purposes, a court applies the same pleading standard as it would when
 13   evaluating a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See
 14   Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012).
 15          A complaint may be dismissed for failure to state a claim “where there is no
 16   cognizable legal theory or an absence of sufficient facts alleged to support a
 17   cognizable legal theory.” Zamani v. Carnes, 491 F.3d 990, 996 (9th Cir. 2007). In
 18   considering whether a complaint states a claim, a court must accept as true all of the
 19   material factual allegations in it. Hamilton v. Brown, 630 F.3d 889, 892-93 (9th Cir.
 20   2011). However, the court need not accept as true “allegations that are merely
 21   conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re
 22   Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). Although a complaint
 23   need not include detailed factual allegations, it “must contain sufficient factual matter,
 24   accepted as true, to state a claim to relief that is plausible on its face.” Cook v.
 25   Brewer, 637 F.3d 1002, 1004 (9th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662,
 26   678 (2009)). A claim is facially plausible when it “allows the court to draw the
 27   reasonable inference that the defendant is liable for the misconduct alleged.” Id. The
 28   complaint “must contain sufficient allegations of underlying facts to give fair notice
                                                   4
Case 2:20-cv-09116-CBM-KK Document 16 Filed 01/27/21 Page 5 of 13 Page ID #:365




  1   and to enable the opposing party to defend itself effectively.” Starr v. Baca, 652 F.3d
  2   1202, 1216 (9th Cir. 2011).
  3            “A document filed pro se is ‘to be liberally construed,’ and a ‘pro se complaint,
  4   however inartfully pleaded, must be held to less stringent standards than formal
  5   pleadings drafted by lawyers.’” Woods v. Carey, 525 F.3d 886, 889-90 (9th Cir. 2008).
  6   However, liberal construction should only be afforded to “a plaintiff’s factual
  7   allegations,” Neitzke v. Williams, 490 U.S. 319, 330 n.9 (1989), and a court need not
  8   accept as true “unreasonable inferences or assume the truth of legal conclusions cast
  9   in the form of factual allegations,” Ileto v. Glock Inc., 349 F.3d 1191, 1200 (9th Cir.
 10   2003).
 11            If a court finds the complaint should be dismissed for failure to state a claim,
 12   the court has discretion to dismiss with or without leave to amend. Lopez v. Smith,
 13   203 F.3d 1122, 1126-30 (9th Cir. 2000). Leave to amend should be granted if it
 14   appears possible the defects in the complaint could be corrected, especially if the
 15   plaintiff is pro se. Id. at 1130-31; see also Cato v. United States, 70 F.3d 1103, 1106
 16   (9th Cir. 1995). However, if, after careful consideration, it is clear a complaint cannot
 17   be cured by amendment, the court may dismiss without leave to amend. Cato, 70
 18   F.3d at 1107-11; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 972 (9th Cir. 2009).
 19                                                IV.
 20                                         DISCUSSION
 21   A.       THE RELIGIOUS EXERCISE CLAIMS ARE IMPROPERLY
 22            JOINED WITH THE DENIAL OF MEDICAL CARE CLAIMS
 23            1.    Applicable Law
 24            A basic lawsuit is a single claim against a single defendant. Federal Rule of
 25   Civil Procedure 18(a) allows a plaintiff to add multiple claims to the lawsuit when they
 26   are against the same defendant. FED. R. CIV. P. 18 (a). Federal Rule of Civil
 27   Procedure 20(a)(2) allows a plaintiff to join multiple defendants to a lawsuit where the
 28   right to relief arises out of the same “transaction, occurrence, or series of
                                                    5
Case 2:20-cv-09116-CBM-KK Document 16 Filed 01/27/21 Page 6 of 13 Page ID #:366




  1   transactions” and “any question of law or fact common to all defendants will arise in
  2   the action.” FED. R. CIV. P. 20(a)(2).
  3          “Under Federal Rule of Civil Procedure 20(a)(2), a plaintiff may bring a claim
  4   against multiple defendants so long as (1) the claim against them arises out of the
  5   same transaction or occurrence, or series of transactions and occurrences, and (2)
  6   there are commons questions of law or fact as to all defendants.” Smith v. Trexler,
  7   No. 13-CV-01052-SBA (PR), 2016 WL 925851, at *3 (N.D. Cal. Mar. 11, 2016). If
  8   the test for permissive joinder is not satisfied, the court “may at any time, on just
  9   terms, add or drop a party” and “may also sever any claim against a party.” FED. R.
 10   CIV. P. 21; see also Coughlin v. Rogers, 130 F.3d 1348, 1351 (9th Cir. 1997) (noting
 11   that if joined plaintiffs fail to meet requirements of Rule 20(a), “the district court may
 12   sever the misjoined plaintiffs, as long as no substantial right will be prejudiced by the
 13   severance”).
 14          2.      Analysis
 15          Here, Plaintiff’s religious exercise claims do not satisfy the requirements of
 16   Rule 20(a) for permissive joinder with the claims arising out of Plaintiff’s alleged
 17   denial of medical care. First, the religious exercise claims do not arise out of the same
 18   “transaction, occurrence, or series of transactions” as the medical care claims, which
 19   occurred five months apart and involved different defendants and unrelated alleged
 20   harms. FED. R. CIV. P. 20(a)(2)(A). Second, the incidents do not appear to present
 21   any “question of law or fact common to all defendants[.]” See FED. R. CIV. P.
 22   20(a)(2)(B). Thus, neither prong of Rule 20(a)(2) is not satisfied. See Coughlin, 130
 23   F.3d at 1351 (holding that claims “involv[ing] different legal issues, standards, and
 24   procedures” do not involve common factual or legal questions). Hence, Plaintiff’s
 25   unrelated claims against different defendants must be brought in separate lawsuits to
 26   avoid confusion and prevent “the sort of morass [a multiple claim, multiple
 27   defendant] suit produce[s].” George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007)
 28   (noting that unrelated claims against different defendants should be brought in
                                                  6
Case 2:20-cv-09116-CBM-KK Document 16 Filed 01/27/21 Page 7 of 13 Page ID #:367




  1   different lawsuits, in part to prevent prisoners from circumventing filing-fee
  2   requirements and three-strikes rule under Prison Litigation Reform Act); Gonzalez v.
  3   Maldonado, No. 1:11-cv-01774-SAB (PC), 2013 WL 4816038, at *2 (E.D. Cal. Sept. 9,
  4   2013) (same).
  5          Accordingly, Plaintiff’s religious exercise claims are improperly joined and must
  6   be brought, if at all, in a separate lawsuit. The Court addresses Plaintiff’s Section 1983
  7   denial of medical care claims below.
  8   B.     THE ELEVENTH AMENDMENT BARS ALL SECTION 1983
  9          CLAIMS AGAINST THE STATE OF CALIFORNIA AND THE
 10          INDIVIDUAL DEFENDANTS IN THEIR OFFICIAL CAPACITY
 11          FOR MONEY DAMAGES
 12          1.     Applicable Law
 13          “The Eleventh Amendment prohibits federal courts from hearing suits brought
 14   against an unconsenting state.” Brooks v. Sulphur Springs Vall. Elec. Co-op., 951
 15   F.2d 1050, 1053 (9th Cir. 1991) (citing Pennhurst State Sch. & Hosp. v. Halderman,
 16   465 U.S. 89, 100 (1984)). This jurisdictional bar includes “suits naming state agencies
 17   and departments as defendants,” and it applies whether a plaintiff “seek[s] damages or
 18   injunctive relief.” Id.; Pennhurst State Sch. & Hosp., 465 U.S. at 102. “[A]n entity
 19   with Eleventh Amendment immunity is not a ‘person’ within the meaning of § 1983.”
 20   Howlett By & Through Howlett v. Rose, 496 U.S. 356, 365 (1990). Thus, “neither a
 21   State nor its officials acting in their official capacities are ‘persons’ under § 1983.”
 22   Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989).
 23          2.     Analysis
 24          Here, to the extent Plaintiff seeks to sue the State of California and individual
 25   defendants in their official capacity for money damages 3 pursuant to Section 1983,
 26   such claims are barred under the Eleventh Amendment.
 27
      3Individual state official and employees may be sued in their official capacity for
 28   prospective injunctive relief under the Ex parte Young doctrine, a limited exception to
      Eleventh Amendment immunity. See Ex parte Young, 209 U.S. 123 (1908); Doe v.
                                                 7
Case 2:20-cv-09116-CBM-KK Document 16 Filed 01/27/21 Page 8 of 13 Page ID #:368




  1          Accordingly, Plaintiff’s Section 1983 claims against the State of California and
  2   the individual defendants in their official capacity for money damages are subject to
  3   dismissal.
  4   C.     THE COMPLAINT FAILS TO STATE A CLAIM FOR DELIBERATE
  5          INDIFFERENCE TO SERIOUS MEDICAL NEEDS
  6          1.     Applicable Law
  7          Section 1983 prohibits persons acting under color of law from depriving
  8   individuals of their constitutional rights. 42 U.S.C. § 1983. To state a claim against a
  9   defendant for violation of civil rights under Section 1983, a plaintiff must allege the
 10   defendant deprived him or her of a right guaranteed under the Constitution or a
 11   federal statute. See West v. Atkins, 487 U.S. 42, 48 (1988); Karim-Panahi v. Los
 12   Angeles Police Dep’t, 839 F.2d 621, 624 (9th Cir. 1998). A plaintiff must present
 13   facts showing how a particular defendant was directly and personally involved in
 14   inflicting the alleged injury. See Iqbal, 556 U.S. at 676. Moreover, although a
 15   complaint need not include detailed factual allegations, it “must contain sufficient
 16   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
 17   Cook, 637 F.3d at 1004 (quoting Iqbal, 556 U.S. at 678).
 18          Prison officials or private physicians under contract to treat state inmates
 19   “violate the Eighth Amendment if they are ‘deliberate[ly] indifferen[t] to [a prisoner’s]
 20   serious medical needs.’” Peralta v. Dillard, 744 F.3d 1076, 1081 (9th Cir. 2014)
 21   (alterations in original) (citation omitted); Farmer v. Brennan, 511 U.S. 825, 828
 22   (1994); West v. Atkins, 487 U.S. 42, 54 (1988). To assert a deliberate indifference
 23   claim, a prisoner plaintiff must show the defendant (1) deprived him of an objectively
 24
 25
 26   Regents of the Univ. of California, 891 F.3d 1147, 1153 (9th Cir. 2018) (holding
      “Under the Ex parte Young exception to that Eleventh Amendment bar, a party may
 27   seek prospective injunctive relief against an individual state officer in her official
      capacity.”)
 28
                                                    8
Case 2:20-cv-09116-CBM-KK Document 16 Filed 01/27/21 Page 9 of 13 Page ID #:369




  1   serious medical need, and (2) acted with a subjectively culpable state of mind. Wilson
  2   v. Seiter, 501 U.S. 294, 297 (1991).
  3          “A medical need is serious if failure to treat it will result in ‘significant injury or
  4   the unnecessary and wanton infliction of pain.’” Peralta, 744 F.3d at 1081. “A prison
  5   official is deliberately indifferent to [a serious medical] need if he ‘knows of and
  6   disregards an excessive risk to inmate health.’” Id. at 1082 (citation omitted). This
  7   standard “requires more than ordinary lack of due care.” Colwell v. Bannister, 763
  8   F.3d 1060, 1066 (9th Cir. 2014). The “official must both be aware of facts from
  9   which the inference could be drawn that a substantial risk of serious harm exists, and
 10   he must also draw the inference.” Id.
 11          “Deliberate indifference ‘may appear when prison officials deny, delay, or
 12   intentionally interfere with medical treatment, or it may be shown by the way in which
 13   prison physicians provide medical care.’” Id. (citing Hutchinson v. United States, 838
 14   F.2d 390, 394 (9th Cir. 1988)). In either case, however, the indifference to the
 15   inmate’s medical needs must be purposeful and substantial; negligence, inadvertence,
 16   or differences in medical judgment or opinion do not rise to the level of a
 17   constitutional violation. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996),
 18   cert. denied, 519 U.S. 1029 (1996); Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir.
 19   2004) (negligence constituting medical malpractice is not sufficient to establish an
 20   Eighth Amendment violation); Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989).
 21   Similarly, “[a] difference of opinion between a prisoner-patient and prison medical
 22   authorities regarding treatment does not give rise” to a Section 1983 claim. Franklin
 23   v. Or., State Welfare Div., 662 F.2d 1337, 1344 (9th Cir. 1981). A plaintiff “must
 24   show that the course of treatment the doctors chose was medically unacceptable
 25   under the circumstances, and . . . that they chose this course in conscious disregard of
 26   an excessive risk to plaintiff’s health.” Jackson, 90 F.3d at 331.
 27   ///
 28   ///
                                                    9
Case 2:20-cv-09116-CBM-KK Document 16 Filed 01/27/21 Page 10 of 13 Page ID #:370




   1          2.     Analysis
   2          Here, Plaintiff sets forth conclusory allegations, but provides no specific facts
   3   to support his conclusions as to each defendant. Plaintiff simply alleges defendants
   4   R.C. Johnson, Secretary of the Department of Corrections, J. Clark Kelso, C.
   5   Galstian, M. Lewis, B. Ramos, S. Gates, Ha/Haas and nurse practitioner Oh “refuse
   6   the treatments recommended by the Expert,” but provides no factual allegations to
   7   support this conclusion. Dkt. 1 at 12. For example, Plaintiff does not provide facts
   8   to indicate when and how the defendants were informed of the recommended
   9   treatments or whether defendants have the authority to deny treatments, and if so,
  10   what actions they took to deny such treatments. Similarly, Plaintiff simply alleges he
  11   has “advised Ha/Haas . . . and the other defendant’s [sic] that [his prescribed]
  12   medications do not lessen his pain,” but again provides no factual allegations. Id. at
  13   12. For example, Plaintiff does not state when or how defendants were advised that
  14   the prescribed medications were not alleviating his pain; whether the defendants have
  15   the authority to prescribe other medication, and if so, what actions they took to deny
  16   such medication. Plaintiff’s allegations that defendants R.C. Johnson, Secretary of the
  17   Department of Corrections, J. Clark Kelso, C. Galstian, M. Lewis, B. Ramos, S. Gates,
  18   Ha/Haas, and nurse practitioner Oh “will not prescribe pain relief comparable to his
  19   level of pain” and fail to provide a “cervical pillow” or “wedge pillow and mattresses
  20   to treat his painful condition’s (sic),” id. at 12-13, suffer from similar deficiencies.
  21          If Plaintiff seeks to amend this claim, he must allege specific facts indicating,
  22   among other things, when and how each defendant learned of Plaintiff’s
  23   recommended treatments; what role each defendant has in prescribing Plaintiff’s
  24   medical treatment; when and how each defendant was informed Plaintiff was in
  25   severe pain, unable to sleep, or unable to care for himself; and what actions each
  26   defendant took to deny Plaintiff other pain medication, surgery, a cervical pillow, or a
  27   wedge pillow. Plaintiff is further advised he cannot simply refer to defendants
  28   collectively as a group, rather he must set forth specific factual allegations for each
                                                    10
Case 2:20-cv-09116-CBM-KK Document 16 Filed 01/27/21 Page 11 of 13 Page ID #:371




   1   defendant to demonstrate that each defendant was directly and personally involved in
   2   the alleged constitutional deprivation.
   3                                                V.
   4                LEAVE TO FILE A FIRST AMENDED COMPLAINT
   5          For the foregoing reasons, the Complaint is subject to dismissal. As the Court
   6   is unable to determine whether amendment would be futile, leave to amend is granted.
   7   See Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per curiam). Plaintiff is
   8   advised that the Court’s determination herein that the allegations in the Complaint are
   9   insufficient to state a particular claim should not be seen as dispositive of that claim.
  10   Accordingly, while the Court believes Plaintiff has failed to plead sufficient factual
  11   matter in his pleading, accepted as true, to state a claim to relief that is viable on its
  12   face, Plaintiff is not required to omit any claim in order to pursue this action.
  13   However, if Plaintiff asserts a claim in his First Amended Complaint that has been
  14   found to be deficient without addressing the claim’s deficiencies, then the Court,
  15   pursuant to the provisions of 28 U.S.C. § 636, ultimately will submit to the assigned
  16   district judge a recommendation that such claim be dismissed with prejudice for
  17   failure to state a claim, subject to Plaintiff’s right at that time to file Objections with
  18   the district judge as provided in the Local Rules Governing Duties of Magistrate
  19   Judges.
  20          Accordingly, IT IS ORDERED THAT within twenty-one (21) days of the
  21   service date of this Order, Plaintiff choose one of the following three options:
  22          1.     Plaintiff may file a First Amended Complaint to attempt to cure the
  23   deficiencies discussed above. The Clerk of Court is directed to mail Plaintiff a blank
  24   Central District civil rights complaint form to use for filing the First Amended
  25   Complaint, which the Court encourages Plaintiff to use.
  26          If Plaintiff chooses to file a First Amended Complaint, he must clearly
  27   designate on the face of the document that it is the “First Amended Complaint,” it
  28   must bear the docket number assigned to this case, and it must be retyped or
                                                    11
Case 2:20-cv-09116-CBM-KK Document 16 Filed 01/27/21 Page 12 of 13 Page ID #:372




   1   rewritten in its entirety, preferably on the court-approved form. Plaintiff shall not
   2   include new defendants or allegations that are not reasonably related to the claims
   3   asserted in the Complaint. In addition, the First Amended Complaint must be
   4   complete without reference to the Complaint, or any other pleading, attachment, or
   5   document.
   6          An amended complaint supersedes the preceding complaint. Ferdik v.
   7   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). After amendment, the Court will treat
   8   all preceding complaints as nonexistent. Id. Because the Court grants Plaintiff
   9   leave to amend as to all his claims raised here, any claim raised in a preceding
  10   complaint is waived if it is not raised again in the First Amended Complaint.
  11   Lacey v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012).
  12          The Court advises Plaintiff that it generally will not be well-disposed toward
  13   another dismissal with leave to amend if Plaintiff files a First Amended Complaint
  14   that continues to include claims on which relief cannot be granted. “[A] district
  15   court’s discretion over amendments is especially broad ‘where the court has already
  16   given a plaintiff one or more opportunities to amend his complaint.’” Ismail v. Cty.
  17   of Orange, 917 F. Supp. 2d 1060, 1066 (C.D. Cal. 2012); see also Ferdik, 963 F.2d at
  18   1261. Thus, if Plaintiff files a First Amended Complaint with claims on which
  19   relief cannot be granted, the First Amended Complaint will be dismissed
  20   without leave to amend and with prejudice.
  21          2.     Alternatively, Plaintiff may file a notice with the Court that he intends to
  22   stand on the allegations in his Complaint. If Plaintiff chooses to stand on the
  23   Complaint despite the deficiencies in all of Plaintiff’s claims identified above, then the
  24   Court will submit a recommendation to the assigned district judge that the
  25   Complaint, in its entirety, be dismissed with prejudice for failure to state a
  26   claim, subject to Plaintiff’s right at that time to file Objections with the district judge
  27   as provided in the Local Rules Governing Duties of Magistrate Judges.
  28
                                                   12
Case 2:20-cv-09116-CBM-KK Document 16 Filed 01/27/21 Page 13 of 13 Page ID #:373




   1         3.     Finally, Plaintiff may voluntarily dismiss the action without prejudice,
   2   pursuant to Federal Rule of Civil Procedure 41(a). The Clerk of Court is directed to
   3   mail Plaintiff a blank Notice of Dismissal Form, which the Court encourages Plaintiff
   4   to use if he chooses to voluntarily dismiss the action.
   5         Plaintiff is explicitly cautioned that failure to timely respond to this
   6   Order will result in this action being dismissed without prejudice for failure to
   7   prosecute and/or obey Court orders pursuant to Federal Rule of Civil
   8   Procedure 41(b).
   9
  10   Dated: January 27, 2021
  11                                            HONORABLE KENLY KIYA KATO
                                                United States Magistrate Judge
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                  13
